GRIFFIN, Judge.
After reviewing the record, we can find no factual basis for the arresting officers to have reasonably believed that the defendant was in constructive possession of drug paraphernalia found in the house they knew she was visiting. Even if the fact the items were visible to the police can lead to the inference she knew the items were present, there is, by the officers’ own admission, nothing to suggest she had any right to exercise dominion or control over the items or that she ever undertook to do so. See Brown v. State, 428 So.2d 250 (Fla.1983), cert. denied, 463 U.S. 1209, 103 S.Ct. 3541, 77 L.Ed.2d 1391 (1983). There was no probable cause to arrest her for the offense.
AFFIRMED.
PETERSON, C.J., and THOMPSON, J., concur.